I think the contract under consideration contravenes Rem. Rev. Stat., § 460 [P.C. § 8110-17], which provides:
"No suit, action or other proceeding shall ever be had on any judgment rendered in this state by which the lien or duration of such judgment, claim or demand, shall be extended or continued in force for any greater or longer period than six years from the date of the entry of the original judgment, . . ." (Italics mine.) *Page 440 
Obviously, if the contract is given force, the judgment andclaim or demand upon which it is based is extended for a total period of twelve years. Construing this statute in Roche v.McDonald, 136 Wash. 322, 239 P. 1015, 44 A.L.R. 444, this court said, p. 326:
"This statute, we think, is not a mere statute of limitation affecting a remedy only. It is more than that. It not only makes a judgment cease to be a `charge against the person or estate of the judgment debtor' after six years from the rendering of the judgment, but also in terms expressly takes away all right of renewal of or action upon the judgment looking to the continuation of its duration or that of the demand on which itrests, for a longer period than six years from the date of itsrendition. It does not tell us when an action upon a judgment may be commenced. It simply tells us that no judgment can be rendered extending the period of duration of a judgment, or of the claim or demand upon which it rests, beyond the period of six years following its rendition." (Italics mine.)
Parenthetically, it may be said that this case was reversed by the United States supreme court on a ground, however, that does not in any way affect the force of the portion of the opinion quoted.
In Ball v. Bussell, 119 Wash. 206, 205 P. 423, we said, p. 208:
"It seems plain to us, not only that there cannot be any revival of the judgment of March 31, 1915, as such, but also that there cannot be any revival or continuation of the life of the cause of action it evidences, beyond `six years from the date of the entry' of that judgment. This we think is rendered plain by the use of the words `claim or demand' in addition to the word `judgment' in § 2 of the law of 1897; meaning, we think, not only the judgment as such, but also the `claim or demand' upon whichit is rested." (Italics mine.)
Essentially the only consideration running to the judgment debtor in the instant case was the same *Page 441 
claim or demand upon which the judgment itself rested.
I dissent.
August 24, 1943. Petition for rehearing denied.